BRITT, Judge.
Did the trial court err in allowing defendant’s motion for a directed verdict? We hold that it did.
Considered in the light most favorable to him, plaintiff’s evidence indicated that defendant’s agent while traveling on the servient road approached the dominant road, stopped in obedience to a stop sign controlling the servient road, and proceeded onto the dominant road at a time when plaintiff was traveling thereon in such proximity that the agent’s movement *128could not be made in safety. The evidence was sufficient to permit, but not compel, the jury to find that defendant’s agent was negligent in one or more of the respects alleged and that his negligence proximately caused plaintiff’s injuries. Day v. Davis, 268 N.C. 643, 151 S.E. 2d 556; Hawes v. Refining Co., 236 N.C. 643, 74 S.E. 2d 17. Plaintiff’s evidence did not disclose contributory negligence as a matter of law.
The evidence for defendant concerning the length of the skid marks of plaintiff’s vehicle, the great force with which plaintiff’s vehicle struck the heavy truck of defendant, the openness of the road at the scene of the collision, and the ease with which plaintiff could have avoided the collision, was sufficient to permit, but not compel, the jury to find that plaintiff was contributorily negligent. Hawes v. Refining Co., supra.
The evidence presented made out a case for the jury on the usual issues of negligence, contributory negligence, and amount of damage, therefore, the judgment appealed from is
Reversed.
Judges Campbell and Hedrick concur.